OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10395 Pioneer Pioneer Series Trust VII (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Emerging Markets Local Currency Debt Fund Schedule of Investments 1/31/14 (unaudited) Principal Amount ($) Floating Rate (b) S&P/Moody's Ratings Value CORPORATE BONDS - 37.4% Transportation - 2.6% Railroads - 2.6% RUB BBB/Baa1 Russian Railways via RZD Capital Plc, 8.3%, 4/2/19 $ Total Transportation $ Food, Beverage & Tobacco - 1.4% Agricultural Products - 1.4% BRL NR/Ba2 Cosan Luxembourg SA, 9.5%, 3/14/18 $ Total Food, Beverage & Tobacco $ Banks - 17.3% Diversified Banks - 17.3% TRY NR/Baa2 Akbank TAS, 7.5%, 2/5/18 $ BRL BBB-/Baa3 Banco ABC Brasil SA, 8.5%, 3/28/16 BRL BBB/Baa2 Banco Santander Brasil SA Cayman Islands, 8.0%, 3/18/16 CLP A/Aa3 Banco Santander Chile, 6.5%, 9/22/20 (144A) RUB NR/Aa3 Export-Import Bank of Korea, 7.55%, 8/27/15 TRY NR/Aa3 Export-Import Bank of Korea, 8.2%, 5/31/16 RUB NR/Baa3 Gazprombank OJSC Via GPB Eurobond Finance Plc, 8.617%, 12/15/15 NGN AAA/Aaa International Bank for Reconstruction & Development, 10.0%, 10/28/15 BRL NR/Baa2 Itau Unibanco Holding SA, 10.5%, 11/23/15 NR/Baa2 Standard Bank Plc, 8.125%, 12/2/19 $ Total Banks $ Diversified Financials - 8.2% Other Diversified Financial Services - 8.2% BRL NR/Baa2 Banco Safra SA, 10.25%, 8/8/16 $ ZAR A-/NR Development Bank of Southern Africa, Ltd., 0.0%, 12/31/27 (c) PLN AAA/Aaa European Investment Bank, 4.25%, 10/25/22 RUB BBB/Baa3 Federal Grid Co OJS via Federal Grid Finance, Ltd., 8.446%, 3/13/19 $ Total Diversified Financials $ Telecommunication Services - 3.6% Integrated Telecommunication Services - 0.9% BRL BBB-/Baa3 Oi SA, 9.75%, 9/15/16 $ Wireless Telecommunication Services - 2.7% MXN A-/A2 America Movil SAB de CV, 6.45%, 12/5/22 $ Total Telecommunication Services $ Utilities - 3.2% Electric Utilities - 0.9% ZAR BBB/Baa3 Eskom Holdings SOC, Ltd., 0.0%, 12/31/18 (c) $ Independent Power Producers & Energy Traders - 2.3% COP BBB/NR Emgesa SA ESP, 8.75%, 1/25/21 $ Total Utilities $ Government - 1.1% Government - 1.1% IDR NR/Aaa Kommunalbanken AS, 4.25%, 9/10/14 $ Total Government $ TOTAL CORPORATE BONDS (Cost $5,911,761) $ FOREIGN GOVERNMENT BONDS - 57.6% BRL A-/Baa2 Brazil Letras do Tesouro Nacional, 0.0%, 7/1/15 (c) $ BRL A-/Baa2 Brazil Letras do Tesouro Nacional, 0.0%, 7/1/16 (c) COP BBB/Baa3 Colombia Government International Bond, 7.75%, 4/14/21 ZAR NR/NR Eskom Holdings SOC, Ltd., 10.0%, 1/25/23 HUF BB/Ba1 Hungary Government Bond, 6.75%, 2/24/17 HUF BB/Ba1 Hungary Government Bond, 7.5%, 11/12/20 HUF BB/Ba1 Hungary Government Bond, 7.75%, 8/24/15 IDR NR/Baa3 Indonesia Treasury Bond, 10.0%, 9/15/24 IDR NR/Baa3 Indonesia Treasury Bond, 10.5%, 8/15/30 IDR NR/Baa3 Indonesia Treasury Bond, 11.0%, 9/15/25 IDR BB+/Baa3 Indonesia Treasury Bond, 12.8%, 6/15/21 MYR A/A3 Malaysia Government Bond, 3.58%, 9/28/18 MYR NR/A3 Malaysia Government Bond, 3.741%, 2/27/15 MYR NR/A3 Malaysia Government Bond, 4.012%, 9/15/17 MYR NR/A3 Malaysia Government Bond, 4.16%, 7/15/21 MYR NR/A3 Malaysia Government Bond, 4.378%, 11/29/19 MXN A/Baa1 Mexican Bonos, 10.0%, 11/20/36 MXN A/Baa1 Mexican Bonos, 10.0%, 12/5/24 MXN A/Baa1 Mexican Bonos, 6.0%, 6/18/15 MXN A/Baa1 Mexican Bonos, 8.5%, 12/13/18 PEN A-/Baa2 Peru Government Bond, 7.84%, 8/12/20 PEN A-/Baa2 Peru Government Bond, 8.2%, 8/12/26 PLN A/A2 Poland Government Bond, 3.0%, 8/24/16 PLN A/A2 Poland Government Bond, 4.0%, 10/25/23 PLN A/A2 Poland Government Bond, 4.75%, 10/25/16 PLN A/A2 Poland Government Bond, 4.75%, 4/25/17 PLN A/A2 Poland Government Bond, 5.25%, 10/25/17 ZAR NR/Baa1 South Africa Government Bond - CPI Linked, 2.75%, 1/31/22 ZAR NR/Baa1 South Africa Government Bond, 6.75%, 3/31/21 THB A-/Baa1 Thailand Government Bond, 3.625%, 6/16/23 THB A-/Baa1 Thailand Government Bond, 5.125%, 3/13/18 TRY NR/NR Turkey Government Bond, 4.5%, 2/11/15 TRY NR/NR Turkey Government Bond, 7.0%, 10/1/14 TRY NR/Baa3 Turkey Government Bond, 9.0%, 3/5/14 $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $8,378,900) $ TEMPORARY CASH INVESTMENT - 0.8% Repurchase Agreement - 0.8% MXN BB/NR Consubanco SA Institucion de Banca Multiple, 0.0%, 4/16/14 (c) $ TOTAL TEMPORARY CASH INVESTMENT (Cost $104,617) $ TOTAL INVESTMENT IN SECURITIES - 95.8% (Cost $14,395,278) (a) $ OTHER ASSETS & LIABILITIES - 4.2% $ TOTAL NET ASSETS - 100.0% $ NR Not rated by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At January 31, 2014, the value of these securities amounted to $89,122 or 0.7% of total net assets. (a) At January 31, 2014, the net unrealized depreciation on investments based on cost for federal income tax purposes of $14,395,278 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Debt obligation with a variable interest rate.Rate shown is rate at period end (c) Security issued with a zero coupon.Income is earned through accretion of discount. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: BRL Brazilian Real CLP Chilean Peso COP Colombian Peso HUF Hungarian Forint IDR Indonesian Rupiah MXN Mexican Peso MYR Malaysian Ringgit NGN Nigerian Naira PEN Peruvian Nuevo Sol PLN Polish Zloty RUB Russian Ruble THB Thai Baht TRY Turkish Lira ZAR South African Rand Various inputs are used in determining the value of the Portfolio's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Portfolio's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of January 31, 2014, in valuing the Portfolio's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
